Per Curiam
The court below was clearly right in all its rulings. The plaintiff, having paid his toll, had a right to expect that the bridge was safe, and that he might walk over it without danger. His previous knowledge of the defective plank in nowise compromised him, for he might justly suppose that the company had in the meantime, discharged its duty by repairing the defect. It was an insurer as against any defect which it could foresee and prevent, and especially as against a defect such as the one in this case, arising from its own neglect; and it cannot avoid responsibility by charging the plaintiff with a knowledge of that negligence.
Judgment affirmed.